United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41712
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARTIN TINAJERO-REYES, also known as Martin Tinajero Reyes,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-102-ALL
                      --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Martin Tinajero-Reyes (“Tinajero”) appeals his sentence

following pleading guilty to possession of over five kilograms of

cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A).        He

argues that the district court erroneously denied him a sentence

reduction under the Sentencing Guidelines’ safety valve

provision, U.S.S.G. § 5C1.2.

     The safety valve provision, in pertinent part, requires that

a defendant, at or before sentencing, provide the Government with

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-41712
                                  -2-

all the information and evidence he has concerning his offense.

U.S.S.G. § 5C1.2(a)(5).   We are usually reluctant to disturb a

district court’s credibility determinations and see no reason to

do so in the case at hand.    See United States v. Ridgeway, 321

F.3d 512, 516 (5th Cir. 2003).    Tinajero’s story was incredible.

After reviewing the record, we are convinced that the district

court did not clearly err when it denied Tinajero the reduction

afforded by the safety valve.

     Tinajero also challenges the constitutionality of 21 U.S.C.

§ 841(a) and (b) in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   As Tinajero concedes, his Apprendi argument is

foreclosed by United States v. Slaughter, 238 F.3d 580, 582 (5th

Cir. 2000).   Accordingly, the judgment of the district court is

AFFIRMED.